UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-4559



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


URBANA MENDEZ-VALDEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CR-97-289)


Submitted:   April 27, 1999                   Decided:   May 18, 1999


Before HAMILTON and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Smith Johnson, Winston-Salem, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Urbana Mendez-Valdez appeals from a forty-two-month sentence

imposed following her convictions for distribution of cocaine

hydrochloride, 21 U.S.C.A. § 841(a) (West 1981), and conspiracy to

possess   with   intent   to    distribute   and   to   distribute   cocaine

hydrochloride, 21 U.S.C.A. § 846 (West Supp. 1998).          Mendez-Valdez

challenges the district        court’s relevant conduct determination of

the amount of drugs attributable to her. Finding that the district

court did not clearly err, we affirm Mendez-Valdez’s convictions

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                      2